DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 06-29-2021. Claims 1-11 and 13-20 are currently pending. Claims 1, 14 and 20 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Carlos A. Marquez (Reg. No. 34,072) on 09-01-2021
Claims 1, 14 and 20 have been amended as follows: 
1. 	(Currently Amended) A cathode, comprising: 
a cathode current collector; 
a first cathode active material layer, comprising a first cathode active material and a first conductive agent; and 
a second cathode active material layer, comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer, and the first cathode active material layer is formed on at least one surface of the cathode current collector; and wherein the second from 5.3 to less than 11. 

14. 	(Currently Amended) An electrochemical device, comprising a cathode, wherein the cathode comprises: 
a cathode current collector; 
a first cathode active material layer, comprising a first cathode active material and a first conductive agent; and 
a second cathode active material layer, comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer, and the first cathode active material layer is formed on at least one surface of the cathode current collector; and wherein the second cathode active material is embedded in the first cathode active material layer and forms a continuous transition layer with the first cathode active material at an interface between the first cathode active material layer and the second cathode active material layer, wherein a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material is from 5.3 to less than 11. 


a cathode current collector; 
a first cathode active material layer, comprising a first cathode active material and a first conductive agent; and 
a second cathode active material layer, comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer, and the first cathode active material layer is formed on at least one surface of the cathode current collector; and wherein the second cathode active material is embedded in the first cathode active material layer and forms a continuous transition layer with the first cathode active material at an interface between the first cathode active material layer and the second cathode active material layer, wherein a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material is from 5.3 to less than 11. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest that the cathode comprises first cathode active material and second active material, wherein the second active material is embedded in the first cathode active material and forms a continuous transition layer with the first cathode active material layer at an interface between the first and second active material layers, and wherein a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material is from 5.3 to less than 11.
Applicant further provided objective evidence that shows that having a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material being less than 11 enable the pass rate of the nail penetration of the lithium-ion battery to reach 100% (see Remarks filed 05-28-2021). 
In light of the above discussion, it is evident as to why the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729